Order filed, October 31, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00929-CV
                                 ____________

      THE METHODIST HOSPITAL D/B/A HOUSTON METHODIST
                     HOSPITAL, Appellant

                                          V.

                          WILLIE HARVEY, Appellee


                    On Appeal from the 125th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-29940


                                      ORDER

      The reporter’s record in this case was due October 29, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Monica Grassmuck, the official court reporter, to file the record
in this appeal within 10 days of the date of this order.

                                   PER CURIAM